Citation Nr: 1615237	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a referral for an extraschedular rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to November 1961.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board denied entitlement to an evaluation in excess of 50 percent for migraine headaches in an October 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 memorandum decision, the Court vacated the Board's decision and remanded the claim of entitlement to a referral for an extraschedular rating for migraine headaches to the Board for action consistent with the memorandum decision.  

The Board notes that the claims for entitlement to service connection for bronchitis and a sinus disability that were remanded by the Board in October 2014 were denied in a November 2015 decision.  The issues were not appealed to the Court and they are not currently before the Board.

The issues of entitlement to service connection for blurred vision and a disorder manifested by nausea and dizziness with occasional vomiting secondary to migraine headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Service-connected migraine headaches do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

Referral for consideration of an extraschedular evaluation for migraine headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where ratings based on the statutory schedules are found to be inadequate.  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See id.

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. at 115.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran contends that his migraine headaches cause symptoms of pain, photophobia, phonophobia, blurred vision, dizziness, nausea with occasional vomiting, sleep impairment, black outs, and slurred speech.  

In a January 2002 private treatment record, Dr. Giles notes the Veteran's headache symptoms included black out spells, nausea, and slurred speech.  In March 2002, Dr. Giles observed a twitch in the Veteran's face during a migraine attack and that the Veteran reported blurred vision.  

In a June 2002 private treatment record, Dr. Heinicke noted that the Veteran reported headaches three times per week that caused sluggishness, occasional nausea and vomiting, photophobia, and phonophobia.  In July 2002, the Veteran received emergency private treatment for a headache with blurred vision.
 
In connection with March 2003 VA treatment, the Veteran reported headaches three times per week that affected his vision and slurred speech.

A June 2005 VA treatment note indicated the Veteran had migraine headaches three to four times per week for several hours with photophobia and phonophobia, occasional nausea, and visual aura.

At a September 2005 hearing before a Decision Review Officer (DRO), the Veteran's wife reported that the Veteran's speech would slur and his face would twitch when he experienced a headache and his grandmother noted that the Veteran lost focus when he had severe headaches.

Multiple statements in support of the Veteran's claim from co-workers, family, and friends report that the Veteran's headaches caused pain, increased blood pressure, dizziness, nausea, slurred speech, loss of consciousness, and elevated blood pressure that affected his productivity and increased absenteeism at work.  In a July 2003 letter, a co-worker recalled witnessing the Veteran's slurred speech, blurred vision, fatigue, dizziness, and nausea during a headache.  In April 2004, another co-worker recalled taking the Veteran home from work after he lost consciousness due to migraines and hypertension.  Friends reported in September 2004 that the Veteran's blood pressure rose when he experienced a headache and that the headaches resulted in symptoms of blurred vision, dizziness, nausea, and slurred speech.  In January 2006, the Veteran's supervisor indicated that the Veteran had difficulty concentrating at work due to headaches and was sent home because he was unable to perform his duties.

In a February 2007 neurological evaluation, Dr. Giles indicated that the Veteran experienced "crippling" headaches three to four times per week with speech problems and facial twitches and gave an impression of headaches.  He noted that the Veteran's medications made him drowsy, affected his language, and decreased cognitive processing abilities.

In July 2008, the Veteran's wife reported that he had difficulty sleeping at night due to headaches and breathing problems.

In an October 2008 VA examination report, the Veteran reported headaches three to four times per week that caused difficulty focusing his eyes, photophobia, phonophobia, nausea, facial twitch, tingling at the temples prior to onset of migraines, and difficulty speaking.  The Veteran stated that he believed the facial twitch affected his ability to speak.  He reported missing 25 days of work in the past year, with ten to twelve days due to headaches.  The examiner opined that migraine headaches caused increased absenteeism and slowed him down at his job.

An October 2009 VA treatment record noted the Veteran had daily headaches that caused him to miss work.

In an April 2011 VA examination report, the Veteran reported that he had daily headaches with symptoms of phonophobia, photophobia, difficulty concentrating, nervous tick, nausea with no vomiting, dizziness, slurred speech, and difficulty sleeping.  He indicated that he lost about nine weeks of work in the past year due to headaches and sought emergency medical treatment once in the past year for a headache.  The examiner found that less than half of the Veteran's weekly headaches were prostrating and that the headaches caused increased tardiness and absenteeism, different occupational duties, decreased concentration, poor social interactions, difficulty following instructions, speech difficulty, hearing difficulty, vision difficulty, lack of stamina, weakness, and pain.

In December 2014, the Veteran's supervisor reported that the Veteran's attendance dropped due to breathing problems, headaches, and back pain.

Throughout the period of the claim, the Veteran reports that his migraine headaches are manifested by symptoms of pain, photophobia, phonophobia, nausea with occasional vomiting, decreased concentration, blurred vision, slurred speech, facial twitch, sleep impairment, dizziness, and elevated blood pressure which affected his ability to work.

A 50 percent evaluation under Diagnostic Code 8100 contemplates migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under these criteria, the Veteran's symptoms of pain, photophobia, and phonophobia are contemplated by the Rating Schedule.  The Board also finds that the symptomology described as sleep impairment and loss of consciousness is also encompassed by a 50 percent evaluation under the Diagnostic Code.  The Veteran describes being unable to sleep and blacking out due to pain caused by his migraines and the Board finds that pain caused by completely prostrating and prolonged migraine attacks contemplates such symptomatology.  Further, the rating criteria contemplate the resulting increased absenteeism, tardiness, and change in occupational duties with the 50 percent evaluation for migraines productive of severe economic inadaptability.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Therefore, these symptoms cannot be the basis for a referral for an extraschedular rating.

The Board notes that in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that in cases where the record reflects that the veteran has multiple problems due to service-connected disability, it is possible for a veteran to have separate and distinct manifestations from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is prohibited in 38 C.F.R. § 4.14.  Id.
 
The Board finds that the Veteran's symptoms of facial twitch, decreased concentration, and elevated blood pressure are attributable to separately service-connected disabilities.  Facial twitch secondary to migraines is separately rated as 10 percent disabling under Diagnostic Code 8103 and high blood pressure is separately rated as 20 percent disabling for hypertension under Diagnostic Code 7101.  Further, the Veteran's symptom of decreased concentration has been attributed to his service-connected major depressive disorder, secondary to migraines.  An October 2007 VA examination report found the Veteran's major depressive disorder caused difficulty with concentration, low energy, irritability, and social withdrawal.  Further, an October 2008 VA mental health examination report opined that depression was related to the Veteran's headaches and that it caused concentration difficulties and absenteeism.  Therefore, these symptoms of facial twitch, decreased concentration, and elevated blood pressure cannot be the basis for a referral for an extraschedular rating as the Veteran is already compensated for the impairment.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.
 
In addition, the Veteran's symptoms of nausea and dizziness with occasional vomiting and blurred vision may be distinct manifestations of the migraine headaches that permit separate disability ratings under the rating schedule.  The Board notes that these issues are referred to the agency of original jurisdiction for development as claims of entitlement to service connection secondary to migraine headaches as noted on the introduction page.  

Finally, the Board notes that the Veteran's symptom of slurred speech is not contemplated under Diagnostic Code 8100 for migraine headaches, is not encompassed by one of the Veteran's other service-connected disabilities, and is not a separate or distinct manifestation from his headaches that may warrant a separate disability rating.  Therefore, the Veteran's speech impairment must be considered as the basis of referral for consideration of an extraschedular evaluation for his migraine headaches.  

The Board concludes that the Veteran's 50 percent evaluation for migraines reasonably describes the Veteran's disability level and symptomatology, to include slurred speech, such that the assigned evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The speech impairment the Veteran experiences during migraine attacks does not increase his disability level beyond that contemplated by the criteria because he is already being compensated for frequently being unable to function due to his headaches.  A completely prostrating migraine attack reasonably includes the inability to communicate clearly.  Therefore, the second prong outlined in Thun has not been met.  See Thun, 22 Vet. App. at 115.

Moreover, even if the schedular rating criteria did not reasonably describe the Veteran's disability picture, the record does not demonstrate that the Veteran's slurred speech during migraine headache attacks is so severe as to cause marked interference with employment.  Rather, the Veteran's symptomatology related to pain, decreased concentration, and high blood pressure (that are otherwise contemplated by the rating criteria or attributable to a separate disability rating) were noted to cause the Veteran's absenteeism and tardiness at work.  Statements from his co-workers and supervisors indicate he was sent home due to high blood pressure readings, loss of consciousness and painful headaches, and difficulty concentrating.  Further, although the Veteran reports seeking emergency hospital treatment once in 2002 and once in 2011 for migraines, there is no pattern of hospitalization due to his migraine headaches.  Therefore, the Board concludes that the Veteran's disability picture also does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization that would warrant extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to referral for an extraschedular rating for migraine headaches is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


